This is ah appeal by employer and its insurance carrier from an award in claimant’s favor. The sole question is whether the accidental injuries arose out of and in the course of employment. The employer of claimant conducted an apartment house in Long Island City, New York, and claimant was employed as superintendent of the premises. The claimant was on duty twenty-four hours daily, and subject to call at any hour of the day or night. The board found that on December 24, 1942, while claimant was working for her employer and while engaged in the regular course of her employment, and while going down the stairs in the premises where she was employed, her foot caught on some loose tin, as a result of which she was injured. The contention of appellants is that claimant was injured while making a strictly social call. The evidence sustains the finding of the board. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.